MEMORANDUM **
Robert Cheeseman appeals pro se the dismissal of his action under 42 U.S.C. § 1983 against Douglas County District Attorney Jack Banta. He contends that the district court erred in concluding that Ban-ta was protected by prosecutorial immunity. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
In his amended complaint, Cheeseman alleged that Banta initiated charges and secured a grand jury indictment without probable cause, relying upon perjured testimony and hearsay; charged him under the wrong statute; failed to investigate the charges; failed to dismiss the charges even though he knew or should have known they were meritless; failed to bring Cheeseman to trial in a timely manner; refused to entertain Cheeseman’s charges of perjury; and refused to provide him with copies of public records.
These allegations all concern activities “‘intimately associated with the judicial phase of the criminal process.’ ” Broam v. Bogan, 320 F.3d 1023, 1028 (9th Cir.2003) (quoting Imbler v. Pachtman, 424 U.S. 409, 430, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976)). Accordingly, Banta was entitled to absolute prosecutorial immunity. See id. Cheeseman’s contention lacks merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.